UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-8016


FRANKIE JAE LORDMASTER, f/k/a Jason Robert Goldader,

                Petitioner - Appellant,

          v.

DIRECTOR OF THE DEPARTMENT OF CORRECTIONS,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (1:13-cv-01305-JCC-IDD)


Submitted:   April 24, 2014                 Decided:   April 28, 2014


Before NIEMEYER, SHEDD, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Frankie Jae Lordmaster, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Frankie Jae Lordmaster seeks to appeal the district

court’s    orders    dismissing          as    untimely       his    28     U.S.C.    §   2254

(2012) petition and denying his motion for production of best

evidence and original exhibits as moot.                             The orders are not

appealable     unless        a       circuit       justice     or     judge      issues         a

certificate of appealability.                  28 U.S.C. § 2253(c)(1)(A) (2012).

A     certificate    of   appealability              will     not     issue     absent         “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                     When the district court denies

relief on procedural grounds, the prisoner must demonstrate both

that the dispositive procedural ruling is debatable, and that

the    petition     states       a    debatable       claim    of     the    denial       of    a

constitutional right.                Slack v. McDaniel, 529 U.S. 473, 484-85

(2000).

             We have independently reviewed the record and conclude

that      Lordmaster      has         not      made     the         requisite        showing.

Accordingly, we deny Lordmaster’s motion to compel and motion

for a certificate of appealability, deny leave to proceed in

forma pauperis, and dismiss the appeal.                        We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                                 DISMISSED

                                               2